Exhibit EMPLOYMENT AGREEMENT This Employment Agreement (the "Agreement") is made and entered into effective as of February 1, 2005, by and between Boundless Motor Sports Racing, Inc., a Colorado corporation ("Employer"), and Brian Carter ("Employee"). WITNESSETH: WHEREAS, Employer desires to employ Employee as provided herein, and Employee desires to accept such employment; and WHEREAS, Employee shall, as an employee of Employer, have access to confidential information with respect to Employer and its affiliates; NOW THEREFORE, for and in consideration of the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.Employment. Employer hereby employs Employee, and Employee hereby accepts employment with Employer, upon the terms and conditions hereinafter set forth. 2.Duties. Subject to the power of the Board of Directors of Employer (the "Board") to elect and remove officers, Employee shall serve Employer as Chief Financial Officer of Employer, and shall perform, faithfully and diligently, the services and functions relating to such office or otherwise reasonably incident to such office as may be designated from time to time by the Chief Executive Officer of Employer (the "CEO") or the Board. Employee shall report directly to the CEO.
